Case: 10-50972      Document: 00512478989         Page: 1    Date Filed: 12/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 10-50972                             December 20, 2013
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS MARIA REYES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CR-985-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       In 1999, Jesus Maria Reyes was convicted in a court-martial proceeding
of three counts of sodomy with a child and three counts of indecent acts with a
child, in violation of the Uniform Code of Military Justice (UCMJ). In 2010,
Reyes was charged with failing to register or update his registration under the
Sex Offender Registration and Notification Act (SORNA). After a bench trial
on stipulated facts, the district court found him guilty and sentenced him to 27


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 10-50972    Document: 00512478989     Page: 2   Date Filed: 12/20/2013


                                 No. 10-50972

months in prison to be followed by five years of supervised release. Reyes now
appeals, challenging Congress’s authority to impose registration requirements
on a defendant who was released unconditionally from federal custody before
SORNA was enacted. The Government has moved for summary affirmance in
light of the Supreme Court’s recent decision in United States v. Kebodeaux, 133
S. Ct. 2496 (2013).
      Although Reyes has been released from prison, his challenge to his
conviction is not moot. See Spencer v. Kemna, 523 U.S. 1, 8 (1998). We agree
with the Government that plain error review applies to Reyes’s argument. See
Puckett v. United States, 556 U.S. 129, 135 (2009).
      In Kebodeaux, 133 S. Ct. 2502-07, the Supreme Court held that a
defendant convicted in 1999 under the UCMJ of sex offenses was subject to the
registration requirements of the Wetterling Act, and that Congress had
authority under the Military Regulation and Necessary and Proper Clauses to
modify those requirements in SORNA and apply them to defendants convicted
before SORNA’s enactment. Reyes was similarly convicted of sex offenses
under the UCMJ that were subject to registration under the Wetterling Act.
Accordingly, there was no plain error (and likely no error at all) with respect
to SORNA’s application to Reyes. See Puckett, 556 U.S. at 135.
      For the foregoing reasons, the judgment of the district court is affirmed.
The motion for summary affirmance is denied. See United States v. Holy Land
Found. for Relief & Dev., 445 F.3d 771, 781 (5th Cir. 2006).
      AFFIRMED; MOTION DENIED.




                                       2